DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant’s Response Dated May 27, 2022
In the Response dated May 27, 2022, claims 21-23, 36 were amended, and claims 26-27 were canceled. Claims 21-25 and 29-39 are pending. An action on the merits of claims 21-25 and 29-39 is contained herein.
The rejection of claims 21-25 and 29-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The rejection of claims 21-25 and 29-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The rejection of claims 21-25 and 29-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The provisional rejection of claims 21-25 and 29-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/680,054 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The provisional rejection of claims 21-25, 29-30, and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-16, 18-24, and 26-30 of copending Application No. 15/892,234 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The provisional rejection of claims 21-25, 29-30, and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/892,169 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The provisional rejection of claims 21-25, 29-30, and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20-25, and 27-30 of copending Application No. 15/836,552 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The provisional rejection of claims 21-25, 29-30, and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, and 17-30 of copending Application No. 15/866,322 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The provisional rejection of claims 21-25, 29-30, and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-19, and 21-30 of copending Application No. 15/804,751 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.
The provisional rejection of claims 21-25, 29-30, and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 29-30, 32-37, and 39-40 of copending Application No. 14/456,221 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of applicant’s Amendment dated May 27, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33-35 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claims 33-35 read upon a synthetic formula comprising an additional oligosaccharide. Said claims depend from claim 21 which does not allow additional oligosaccharides beyond those explicitly recited in claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 21-25 and 29-39 are pending. Claims 33-35 are rejected. Claims 21-25, 29-32, and 36-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas);  Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot)  in combination does not teach or reasonably suggest a synthetic formula comprising an oligosaccharide blend consisting of 2’-fucosyllactose, 3-fucosyllactose, 3’-sialylactose, 6’-sialylactose, and at least one of lacto-N-tetraose and lacto-N-neotetraose. Prior art also does not teach a method of improving the intestinal barrier of an infant, toddler, or child identified having impaired intestinal barrier integrity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/